October 30, 2009


Mr. Jeffrey S. Levinger
Hankinson Levinger LLP
750 N. St. Paul Street, Suite 1800
Dallas, TX 75201
Mr. Michael L. Jones
Henry & Jones LLP
2902 Carlisle, Suite 150
Dallas, TX 75204-4078

RE:   Case Number:  07-0818
      Court of Appeals Number:  05-06-01024-CV
      Trial Court Number:  03-11843-C

Style:      AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.
      v.
      NATIONAL DEVELOPMENT AND RESEARCH CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz      |
|   |Mr. Gary           |
|   |Fitzsimmons        |
|   |Mr. Mark C. Harwell|
|   |                   |
|   |Mr. Luther H.      |
|   |Soules III         |